        Case 1:16-cv-05475-AKH Document 125 Filed 11/05/18 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

 ARCHER CAPITAL MASTER FUND, L.P., et
 al.,

                             Plaintiffs,

        vs.                                Civil Action No.: 1:16-cv-05471-AKH

 AMERICAN REALTY CAPITAL
 PROPERTIES, INC., et al.,

                             Defendants.

 ATLAS MASTER FUND, LTD., et al.,

                             Plaintiffs,

        vs.
                                           Civil Action No.: 1:16-cv-05475-AKH
 AMERICAN REALTY CAPITAL
 PROPERTIES, INC., et al.,

                      Defendants.

(captions continued on following page)


JOINT MOTION FOR DISMISSAL WITH PREJUDICE PURSUANT TO RULE 41(a)(2)
     Case 1:16-cv-05475-AKH Document 125 Filed 11/05/18 Page 2 of 4



FIR TREE CAPITAL OPPORTUNITY
MASTER FUND, L.P., et al.

                        Plaintiff,

     vs.                               Civil Action No.: 1:17-cv-04975-AKH

AMERICAN REALTY CAPITAL
PROPERTIES, INC., et al.,

                        Defendants,

COHEN & STEERS INSTITUTIONAL
REALTY SHARES, INC., et al.,

                Plaintiffs,

                 v.                    Civil Action No.: 1:18-cv-06770-AKH

AMERICAN REALTY CAPITAL
PROPERTIES, INC. et al.,

                Defendants.
         Case 1:16-cv-05475-AKH Document 125 Filed 11/05/18 Page 3 of 4



               Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, Defendant

American Realty Capital Properties, Inc., n/k/a VEREIT, Inc. (“ARCP”), and Plaintiffs in Archer

Capital Master Fund, L.P., et al. v. American Realty Capital Properties, Inc., et al., Civil Action

No. 1:16-cv-05471-AKH, Atlas Master Fund, Ltd., et al. v. American Realty Capital Properties,

Inc., et al., Civil Action No. 1:16-cv-05475-AKH, Fir Tree Capital Opportunity Master Fund,

L.P., et al. v. American Realty Capital Properties, Inc., et al., Civil Action No. 1:17-cv-04975-

AKH, and Cohen & Steers Institutional Realty Shares, Inc., et al. v. American Realty Capital

Properties, Inc., et al., Civil Action No. 1:18-cv-06770-AKH (collectively, “Plaintiffs” and with

ARCP, the “Moving Parties”), jointly move the Court to dismiss with prejudice all claims filed by

Plaintiffs against all defendants (“Defendants”) in the above-captioned actions (“Actions”). In

support of this motion, the Moving Parties state as follows:

               Plaintiffs have agreed to a release and dismissal of all claims filed in the Actions

against all Defendants. Because the Moving Parties are seeking dismissal of all of Plaintiffs’

claims against all Defendants with prejudice, there is no risk of prejudice to any Defendant.

Accordingly, dismissal is warranted. See, e.g., Commercial Recovery Corp. v. Bilateral Credit

Corp., LLC, 2013 WL 8350184, at *5 (S.D.N.Y. Dec. 19, 2013) (“Although voluntary dismissal

without prejudice is not a matter of right, courts have generally subjected motions for voluntary

dismissal with prejudice to far less scrutiny, chiefly because such a dismissal constitutes a final

judgment with the preclusive effect of res judicata. . . .” (emphasis in original) (internal quotation

marks omitted)).

               WHEREFORE, the Moving Parties respectfully request that this Court enter an

order dismissing all claims in the Actions with prejudice.




                                                -1-
        Case 1:16-cv-05475-AKH Document 125 Filed 11/05/18 Page 4 of 4



Dated: November 5, 2018

MILBANK, TWEED, HADLEY &                         LOWENSTEIN SANDLER LLP
  McCLOY LLP

By: /s/ Scott A. Edelman                         By: /s/ Lawrence M. Rolnick
    Scott A. Edelman                                  Lawrence M. Rolnick
    Antonia M. Apps                                   Marc B. Kramer
    Jed M. Schwartz                                   Thomas E. Redburn, Jr. (pro hac vice)
    Jonathan Ohring                                   Sheila A. Sadighi (pro hac vice)
    28 Liberty Street                                 Michael J. Hampson
    New York, New York 10005                          1251 Avenue of the Americas
    Telephone: (212) 530-5000                         New York, New York 10020
                                                      Telephone: (212) 262-6700
    Jerry L. Marks (pro hac vice)                     Fax: (212) 262-7402
    2029 Century Park East, 33rd Floor                lrolnick@lowenstein.com
    Los Angeles, California 90067-3019                mkramer@lowenstein.com
    Telephone: (424) 386-4000                         tredburn@lowenstein.com
                                                      ssadighi@lowenstein.com
                                                      mhampson@lowenstein.com

Attorneys for Defendant American Realty          Attorneys for Plaintiffs in the Archer, Atlas,
Capital Properties, Inc. (n/k/a VEREIT, Inc.)    Fir Tree, and Cohen & Steers Actions




                                                -2-
